DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2010/0092879 (hereinafter referred to as Minegishi).
Minegishi, in [0002], [0020], [0056], discloses a positive photosensitive resin composition that includes the claimed base resin a) polybenzoxazole precursor of the claimed formula (See formula (I) on page 5), see below,

    PNG
    media_image1.png
    101
    301
    media_image1.png
    Greyscale

and discloses in [0100], [0103], and [0104] the claimed crosslinking agent (claimed (b) component, methoxymethylmelamine, left column of page 11), see below,

    PNG
    media_image2.png
    131
    220
    media_image2.png
    Greyscale

and in [0101], discloses that the crosslinking compound is an alkoxymethyl group bonded to a melamine resin at the N-position (i.e., hexamethoxymethylmelamine, the claimed structure in new claim 10) in an amount of 50 parts by weight of the relative to 100 parts by weight of the component (a), and in [0086]-[0089], [in [0197], [0198], discloses that the photosensitive resin composition includes a photosensitizer (claimed component (c), photosensitive agent) such as naphthoquinonediazide, as component (b) of Minegishi see below,

    PNG
    media_image3.png
    291
    271
    media_image3.png
    Greyscale

and a solvent (claimed component (d)).  Minegishi, in the abstract, in [0020], and [0024], discloses that the “V” group is a divalent organic group (the newly recited bivalent aliphatic group) containing an aliphatic chain structure having 1 to 30 carbon atoms (claims 1-2, 10).  Minegishi, in [0134]-[0142], discloses that the photosensitive resin composition is spin-coated onto a substrate to form a photosensitive resin film that is then subjected to an exposure through a mask (predetermined pattern) and the exposed film is subjected to a developing process followed by a heat treating process of heating to less than 250°C, to form a patterned film structure (claims 4-5).  Minegishi, in [0160]-[0161], discloses that the claimed photosensitive resin composition is used to form a hardened film (cured) that is then used as an interlayer insulating film, and in [0163]-[0164], discloses using the interlayer insulating film as a film for an electronic part (claims 6-8).  Minegishi, in [0080]-[0082], discloses that the “V” group is a dicarboxylic acid residue (the claimed derived from two carboxyl groups) wherein the dicarboxylic acid is dodecanedioic acid (claim 9).   
Claim(s) 1-2, 4-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2014/0120462 (Minegishi et al., hereinafter referred to as Minegishi ‘462).
Minegishi ‘462, in the abstract, and in paragraph no. [0004], disclose a positive photosensitive resin composition that comprises a polybenzoxazole precursor (claimed component (a)), a cross-linking agent (claimed component (b)), a photosensitizer (claimed component (c)) and a solvent.  Minegishi’462, in [0011]-[0012], discloses that the polybenzoxazole can be the same structural unit as that claimed, see below,

    PNG
    media_image4.png
    84
    269
    media_image4.png
    Greyscale
And discloses the same claimed “U” and “V” component, see below,

    PNG
    media_image5.png
    104
    509
    media_image5.png
    Greyscale
.
Minegishi ‘462, in [0079], and [0082], discloses the claimed formula (2) as the crosslinking agent, see below, and
    PNG
    media_image6.png
    144
    177
    media_image6.png
    Greyscale
 discloses the same claimed R1 components, see below,
    PNG
    media_image7.png
    65
    508
    media_image7.png
    Greyscale

and also discloses that the crosslinking agent can be of the following formula, see below,

    PNG
    media_image8.png
    193
    286
    media_image8.png
    Greyscale
and is the same as that recited in claim 10.
Minegishi ‘462, discloses the photosensitizer component as component (b), and in [0153], as formula B1, see below,

    PNG
    media_image9.png
    185
    221
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    117
    145
    media_image10.png
    Greyscale
and is the same claimed photosensitizer formula c-2 recited (claims 1, 10).  Minegishi, in [0086], discloses that the crosslinking agent (component (d) of Minegishi ‘462) is in the same content as that claimed, see below,   

    PNG
    media_image11.png
    96
    491
    media_image11.png
    Greyscale
(claim 2).
Minegishi ‘462, in [0124]-[0130], discloses the coating of the photosensitive resin composition on a substrate followed by drying to form a photosensitive resin film that is then subjected to exposure through a mask (predetermined pattern), and then developed in an alkaline aqueous developer (positive-type photosensitive resin composition) to form a pattern in the photosensitive resin film followed by heat treatment of the patterned photosensitive resin film, wherein the heat-treatment of the developed photosensitive resin film is at a temperature less than 250°C (claims 4-5). Minegishi ‘462, in [0119]-[0120], [0126], discloses the formation of a cured film using the claimed positive-type photosensitive resin composition, and in [0141]-[0142], discloses that the cured film is an interlayer insulating film or surface-protection film of an electronic component (claims 6-8).  Minegishi ‘462, in [0037], and [0041], discloses that the “V” component of the polybenzoxazole structural formula is a residue of a dicarboxylic acid such as dodecane dioic acid (claim 9).  
Response to Arguments
Applicant's arguments filed in the RCE filed May 2, 2022, have been fully considered but they are not persuasive.  The 102(a)(1) rejections of Minegishi ‘879 and Minegishi ‘462 have been maintained.  With respect to applicant’s argument that Minegishi ‘879 does not disclose the claimed component (b) the crosslinking agent, claim 1 recites a melamine as the claimed formula (2) with at least one CH2-O-R group, and  Minegishi ‘879, teaches the same claimed melamine structure as that recited in claim 1, and claim 10, and on page 11 of Minegishi ‘879, illustrates the following two cross linking agents that are the same as that recited in claim 1, and claim 10, see below,
 
    PNG
    media_image12.png
    163
    259
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    180
    298
    media_image13.png
    Greyscale

and as disclosed above, Minegishi’s crosslinking agent, and the claimed crosslinking structures of claims 1 and/or 10, is one and the same.  With respect to applicant’s argument that Minegishi ‘879, does not disclose the claimed “c” component i.e., the claimed photosensitive agent and that Minegishi’s photosensitive agent has the sulfonyl group in the same ring as the ring occupied by the azide group i.e., sulfonyl group at the 4th carbon, Minegishi ‘879,in [0089], discloses that the photosensitizer can be a naphthoquinonediazide compound and that it includes naphthoquinone-1,1-diazido-5-sulfonyl compound i.e., the sulfonyl group is in a different ring than the ring occupied with the diazide (i.e., the sulfonyl is in the 5th carbon) and is the same as that claimed in claim 1 as the c-2 compound.  With respect to applicant’s  argument that Minegishi ‘462 does not disclose the claimed (b) crosslinking agent specifically, Minegishi, in [0081], discloses that the crosslinking agent can be a compound represented by the formulas XIII to XVI and discloses in [0082], that crosslinking agent formula XVI, as the following, see below,

    PNG
    media_image14.png
    246
    405
    media_image14.png
    Greyscale

and is the same as the formula recited in claim 1 and claim 10. Also, Minegishi ‘462, in [0063], and [0064], teaches the same claimed 1,2naphthoquinone-2-diazide-5-sulfonyl as the photosensitizer. Both Minegishi ‘879 and Minegishi ‘462 discloses the same claimed a) polybenzoxazole precursor, the same claimed (b) crosslinking agent (as discussed above) and the same claimed (c) photosensitizer (photosensitive agent) and the same claimed solvent and will inherently and necessarily possess the argued characteristics.  With respect to applicant’s Table A derived from Table 1 of the instant specification showing the unexpected results, the arguments have been considered and are not persuasive because, Table 1 of the instant specification discloses that comparative examples 2-4 that has the b-2 component and none of the b-1 component, that the adhesion properties on a copper substrate were the same as that of applicant’s examples 1-8, and 10, that had b-1 component and no b-2 component. With respect to applicant’s argument that Minegishi’879 and Minegishi ‘462 do not disclose the crosslinking agent structure (b) component recited in claim 10 or the structure (2) of the (b) component and that none of Minegishi ‘879’s examples, or Minegishi ‘462’s examples, disclose the crosslinking structure recited, Minegishi ’879, in [0101], teaches that the crosslinking agent (the claimed (b) component) is preferably a compound having an alkoxymethyl group, and that the compound for the crosslinking component has the preferable group (such as alkoxymethyl group) bonded to a melamine resin, and Minegishi ‘462, in [0080], discloses that the crosslinking component is preferably a compound having an alkoxyalkylgroup , and that the compound is preferably a melamine resin substituted with the alkoxymethyl group and Minegishi ‘462, on page 8, topmost portion of left column, illustrates the melamine structure with alkoxymethyl substituents, and is the same claimed structure recited in claim 1 and claim 10. With respect to applicant’s argument that  none of the test comparative examples have the c-2 component, Both Minegishi ‘879, and Minegishi ‘462 teach the use of a photosensitizer and Minegishi’462 discloses in the examples, the same claimed structural formula as that recited as “c-2” and therefore includes the same claimed photosensitizer in the photosensitive resin composition. With respect to applicant’s argument that Minegishi’879 does not disclose the claimed photosensitizer (claimed (c)) component structure recited in claim 1, wherein the sulfonyl group is at the 5th carbon of the naphthoquinone diazide structure, Minegishi’879, in [0088], teaches that the preferred examples of the photosensitizer component  is a o-quinonediazide compounds, and lists in [0089],  that the o-quinonediazide compounds can be naphthpquinone-1,2-diazido-5-sulfonyl group i.e., the sulfonyl group is in the 5thcarbon and is the same claimed photosensitizer.  Minegishi, teaches the same claimed polybenzoxazole precursor, the same claimed crosslinking agent, and the same claimed photosensitizer and solvent and therefore teaches the claimed photosensitive resin composition and will inherently and necessarily possess the argued adhesion properties.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 1, 2022.